The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 30, 2022

                                2022COA70

No. 19CA1727, People v. Lopez — Constitutional Law —

Colorado Constitution — Searches and Seizures — Exclusionary

Rule — Good Faith Exception; Drug-Detection Dogs

     In light of Amendment 64 and People v. McKnight, 2019 CO

36, a division of the court of appeals considers whether, when

evidence is obtained through a search later determined to be a

violation of a defendant’s rights under article II, section 7 of the

Colorado Constitution, the police acted in reasonable reliance on

certain precedent, and consequently, whether the good faith

exception to the exclusionary rule should apply.

     In People v. Esparza, 2012 CO 22, and People v. Mason, 2013

CO 32, the supreme court held that a dog sniff of the exterior of a

car is not, under the state constitution, a “search” requiring a
justification of any sort. In McKnight, however, the supreme court

held that the 2012 passage of Amendment 64 decriminalizing, in

certain circumstances, the possession of marijuana created a state

constitutional “privacy interest” in vehicles, rendering dog sniffs

“searches.”

     The police conducted their dog sniff of the car here after the

passage of Amendment 64 but before McKnight was announced. In

People v. Restrepo, 2021 COA 139, a division of this court held that,

in these circumstances the police could no longer, in light of the

passage of Amendment 64, consider Esparza and Mason binding

authority upon which they could rely in good faith.

     In this case, the division supplements Restrepo’s reasoning

with consideration of the supreme court’s decision in People v.

Zuniga, 2016 CO 52, concluding that Zuniga effectively put the

police and public on notice that the Esparza and Mason decisions

could no longer be relied on as settled law.

     The division concludes that, lacking a showing of probable

cause by the People on appeal, the evidence discovered in the car

should be suppressed. See McKnight, ¶ 61.
COLORADO COURT OF APPEALS                                        2022COA70


Court of Appeals No. 19CA1727
El Paso County District Court No. 16CR4333
Honorable Gregory R. Werner, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Jason Robert Lopez,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division I
                          Opinion by JUDGE DAILEY
                          Berger and Tow, JJ., concur

                          Announced June 30, 2022


Philip J. Weiser, Attorney General, Frank R. Lawson, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Kimberly Penix, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Jason Robert Lopez, appeals the judgment of

 conviction entered on jury verdicts finding him guilty of six counts

 of possessing a controlled substance and as a special offender on

 four of those counts for possessing a weapon during a drug crime.

 We reverse and remand for a new trial.

                           I.    Background

¶2    On August 17, 2016, Detective Kristopher Fish pulled Lopez

 over in Colorado Springs for driving a vehicle without a valid

 registration and failing to signal while turning. At the time, a

 passenger — Naudia Delozier — was also in the car.

¶3    Noticing, among other things, how nervous Lopez was,

 Detective Fish summoned a K-9 unit to conduct a dog sniff of the

 exterior of the vehicle. After the dog alerted to the presence of

 narcotics, the police searched the interior of the vehicle, finding

 illegal narcotics,1 a loaded semiautomatic handgun, and a bag of

 tools.




 1The drugs were methamphetamine, heroin, psilocyn, diazepam,
 alprazolam, and morphine.

                                    1
¶4    The police arrested Lopez but not Delozier. At trial, Lopez’s

 defense was that the drugs were Delozier’s.

¶5    The jury subsequently found Lopez guilty of all counts, and,

 after adjudicating him an habitual offender based on seven prior

 felony convictions, the trial court sentenced him to a term of sixty-

 four years’ imprisonment in the custody of the Department of

 Corrections.

¶6    Lopez now appeals, contending that the trial court erred by (1)

 denying his motion to suppress evidence recovered in the search of

 the car; (2) excluding Delozier’s hearsay statements exculpating

 him; and (3) allowing prosecutorial misconduct during closing

 argument.

¶7    Because we agree with Lopez’s first contention, we see no need

 to address the other two.

                     II.   Suppression of Evidence

¶8    Lopez contends that the trial court erred by not excluding

 evidence obtained as the result of an illegal, exploratory dog sniff of

 the vehicle’s exterior. The dog sniff was illegal, he says, because, as

 the trial court found, it was not supported by probable cause. We

 agree and conclude that reversal is required.


                                    2
                                 A.   Facts

¶9     Before the execution of the dog sniff of the car,

          Detective Fish saw Lopez having difficulty opening his

            window and, after getting out of the vehicle, appearing

            nervous (breathing rapidly and reaching into his

            pockets);

          Lopez told Detective Fish that he had recently been

            released from prison and was out on bond in a pending

            narcotics case; and,

          Lopez also told Detective Fish that, although he lived in

            Aurora, he was in Colorado Springs doing construction

            work (a claim the detective found suspicious because

            Lopez was dressed in clean clothes, an ironed shirt, and

            “designer shoes”).

                        B.   Dog Sniff “Searches”

¶ 10   Article II, section 7 of the Colorado Constitution and the

  Fourth Amendment to the United States Constitution protect

  against unreasonable searches and seizures. People v. Johnson,

  2021 CO 35, ¶ 19.




                                      3
¶ 11      In People v. Mason, 2013 CO 32, ¶ 10, the supreme court said

  it was “settled that walking a trained narcotics detection dog

  around a car that has not been unlawfully stopped or detained does

  not implicate the protections of either the Fourth Amendment

  or Article II, section 7 of the state constitution.” (citing Illinois v.

  Caballes, 543 U.S. 405, 409 (2005)); accord People v. Esparza, 2012

  CO 22, ¶ 2. The court reasoned that because a dog sniff for drugs

  could only reveal the presence of illegal (or contraband) substances

  in which there could be no legitimate expectation of privacy, the

  sniff would not constitute a “search” under those constitutional

  provisions. See Caballes, 543 U.S. at 409; Mason, ¶ 10; Esparza,

  ¶ 11.

¶ 12      In 2012, Coloradans passed Amendment 64 to the Colorado

  Constitution. See Colo. Const. art. XVIII, § 16. Amendment 64

  provides that it is “not unlawful and shall not be an offense under

  Colorado law” for a person who is at least twenty-one years of age to




                                        4
  possess one ounce or less of marijuana. Colo. Const. art. XVIII,

  § 16(3).2

¶ 13   In People v. McKnight, 2017 COA 93 (McKnight I), aff’d, 2019

  CO 36, a division of this court held that, because Amendment 64

  “legalized possession for personal use of one ounce or less of

  marijuana by persons twenty-one years of age or older . . . , it is no

  longer accurate to say . . . that an alert by a dog which can detect

  marijuana (but not specific amounts) can reveal only the presence

  of ‘contraband.’” Id. at ¶ 17. Consequently, because “[a] dog sniff

  could result in an alert with respect to something for which, under

  Colorado law, a person has a legitimate expectation of privacy,” it is

  a “search” under the Colorado Constitution. Id. at ¶¶ 17, 18. This

  type of “search,” the division held, has to be justified by a

  reasonable suspicion that evidence of illegal activity will be found in

  the car. Id. at ¶ 20.




  2The supreme court’s Esparza decision was announced before the
  2012 passage of Amendment 64. And, while its Mason decision was
  announced months after Amendment 64 took effect, the court did
  not address the amendment’s impact in Mason.

                                     5
¶ 14   On certiorari review, the supreme court upheld the division’s

  determination that, in light of Amendment 64’s adoption, a dog sniff

  is a “search” under the Colorado Constitution. People v. McKnight,

  2019 CO 36, ¶ 48 (McKnight II). But, the supreme court said, this

  type of search has to be justified by a showing of probable cause,

  and not just reasonable suspicion. Id. at ¶¶ 49-50; see People v.

  Cox, 2017 CO 8, ¶ 26 (“[P]robable cause is more demanding

  than . . . reasonable suspicion . . . .”).

¶ 15   McKnight I was decided on July 13, 2017, nearly eleven

  months after Detective Fish summoned the K-9 unit to conduct the

  dog sniff.

¶ 16   McKnight II was decided on May 20, 2019.

                 C.    The Trial Court’s Suppression Ruling

¶ 17   The trial court conducted the suppression hearing in this case

  on March 7, 2019, nearly two years after McKnight I but nearly two

  and a half months before McKnight II.

¶ 18   At the suppression hearing, Lopez primarily argued that the

  detective’s deployment of a marijuana-detecting dog violated the

  Colorado Constitution as interpreted in McKnight I because the




                                       6
  police did not have a reasonable suspicion of criminal activity before

  deploying the dog to sniff the car.

¶ 19   But Lopez’s attorney also argued that “having somebody

  nervous who is on bond [and] just been released from prison does

  not give any probable cause for a police officer to react.” And

  counsel agreed that the court was correct in summarizing his

  position as, “So you are saying . . . lack of reasonable suspicion to

  stop to begin with, lack of cause to detain slash pat-down

  defendant, lack of probable cause or reasonable grounds to conduct

  the dog sniffs, or reasonable suspicion.” (Emphasis added.)3

¶ 20   The trial court denied Lopez’s motion to suppress, finding that

  the dog sniff was proper because it was supported by circumstances




  3 Though presenting a close question, this, in our view, was
  sufficient to preserve Lopez’s appellate argument that the dog sniff
  had to be supported by probable cause. See Rael v. People, 2017
  CO 67, ¶ 17 (holding that to preserve an argument for appeal, a
  party must draw the district court’s attention to the asserted error,
  thus allowing the court “a meaningful chance to prevent or correct
  the error” and creating a record for appellate review (quoting
  Martinez v. People, 2015 CO 16, ¶ 14)); People v. Melendez, 102 P.3d
  315, 322 (Colo. 2004) (no “talismanic language” is required to
  properly preserve an issue for review on appeal).

                                        7
  known to the police constituting reasonable suspicion,4 though not

  probable cause.

                              D.   Analysis

¶ 21   On appeal, Lopez relies on the trial court’s finding that the

  police did not have probable cause to conduct a search before

  deploying the dog. He contends that (1) the trial court’s

  determination that the police lacked probable cause to search at

  that point means the search was illegal under McKnight II; and (2)

  because his case was pending on appeal when McKnight II was

  announced, he is entitled to its retroactive application.

¶ 22   Lopez is entitled to the retroactive application of McKnight II.

  See People v. Versteeg, 165 P.3d 760, 766 (Colo. App. 2006). But

  that does not necessarily mean that he is entitled to relief on

  appeal.

¶ 23   When the police conduct a search or seizure in violation of the

  constitution, the exclusionary rule may require suppression of the




  4 The trial court made this finding, despite having determined that
  it was not bound by McKnight I because it was an unpublished
  opinion. The trial court was mistaken; the opinion was published
  and thus precedential. See C.A.R. 35(e).

                                     8
  fruits of that search or seizure. People v. Tomaske, 2019 CO 35,

  ¶ 10. But “the exclusionary rule should not automatically apply

  every time a [constitutional] violation is found.” Casillas v. People,

  2018 CO 78M, ¶ 21 (quoting People v. Gutierrez, 222 P.3d 925, 941

  (Colo. 2009)) (discussing federal, Fourth Amendment exclusionary

  rule).

¶ 24       “Because ‘the exclusionary rule is intended to deter improper

  police conduct[,]’ it ‘should not be applied in cases where the

  deterrence purpose is not served, or where the benefits associated

  with the rule are minimal in comparison to the costs associated

  with the exclusion of probative evidence.’” Id. (quoting People v.

  Altman, 960 P.2d 1164, 1168 (Colo. 1998)).

¶ 25       “[W]hen the police act with an objectively ‘reasonable good-

  faith belief’ that their conduct is lawful, or when their conduct

  involves only simple, ‘isolated’ negligence, the ‘deterrence rationale

  loses much of its force,’ and exclusion cannot ‘pay its way.’” Davis

  v. United States, 564 U.S. 229, 238 (2011) (citations omitted).5



  5 Lopez asserts that we shouldn’t address the good faith exception
  issue, since it wasn’t raised in the trial court. But neither was
  Lopez’s reliance on our supreme court’s decision in People v.

                                       9
¶ 26   Thus, the exclusionary rule should not be applied “when the

  police conduct a search in objectively reasonable reliance on

  binding appellate precedent.” Id. at 249-50; see People v. Barry,

  2015 COA 4, ¶ 34 (same). “[F]or precedent to be binding under the

  good faith reliance exception, the precedent must ‘address or

  validate the police conduct at issue’ in the case where it is sought to

  be applied.” People v. Restrepo, 2021 COA 139, ¶ 14 (quoting

  People v. Folsom, 2017 COA 146M, ¶ 19).

¶ 27   Distinguishable from a situation involving “binding” precedent

  is “when the law governing the constitutionality of a particular

  search is unsettled.” See United States v. Berrios, 990 F.3d 528,

  532 (7th Cir. 2021) (quoting Davis, 564 U.S. at 250 (Sotomayor, J.,

  concurring in the judgment)). In that situation, the good faith

  exception to the exclusionary rule is inapplicable because a police

  officer is just “guessing at what the law might be, rather than




  McKnight, 2019 CO 36 (McKnight II). The reason, in each instance,
  was the same: McKnight II hadn’t been decided yet. Consequently,
  the People didn’t have anything to defend against, or Lopez to rely
  on, with respect to the necessity of a probable cause showing.

                                    10
  relying on what a binding legal authority tells him it is.” United

  States v. Lee, 862 F. Supp. 2d 560, 569 (E.D. Ky. 2012).

¶ 28   Whether a police officer’s actions were in objectively

  reasonable reliance on appellate court precedent is a legal question

  we review de novo. Barry, ¶ 20.

¶ 29   At the time of the police conduct at issue here, no Colorado

  appellate decision had held that a dog sniff of the exterior of a car

  was a “search.” Indeed, Esparza and Mason had held just the

  opposite. In Restrepo, ¶¶ 17-21, however, a division of this court

  rejected the People’s reliance on that authority, because it could no

  longer be considered “binding” in the aftermath of Amendment 64’s

  passage in 2012.

¶ 30   We reach the same conclusion the division in Restrepo did, but

  for a somewhat different — or additional — reason. When the

  police deployed the dog in this case, they would not have had to

  foresee, anticipate, or predict, wholly unaided, the effect of

  Amendment 64 on the permissibility of dog sniff searches. Existing

  case law at the time of Lopez’s encounter with the police would have

  put the police on notice that Amendment 64 had changed the legal




                                     11
  landscape and undercut the rationale underlying Mason and

  Esparza.

¶ 31   On June 27, 2016 — nearly two months before the dog sniff in

  this case — the supreme court expressly declared that “[s]ince

  passage of ‘Amendment 64’ to the Colorado Constitution in 2012,

  marijuana use, possession, and growth are lawful under Colorado

  law in certain circumstances.” People v. Zuniga, 2016 CO 52, ¶ 18.6

¶ 32   Accordingly, as indicated in Zuniga, Amendment 64 eliminated

  the premise of Esparza’s and Mason’s conclusions that a sniff by a

  marijuana-detecting dog is not a search under the state

  constitution. See id. at ¶ 49 n.3 (Hood, J., dissenting) (noting that

  (1) “the assumption that narcotics detection dogs only detect

  contraband has been critical in past cases holding that dog sniffs




  6 In Zuniga, the supreme court addressed the question whether, in
  light of Amendment 64, the odor of marijuana was still suggestive of
  criminal activity and thus relevant to a probable cause
  determination. The court held that it was because “Colorado law
  makes certain marijuana-related activities lawful and others
  unlawful.” People v. Zuniga, 2016 CO 52, ¶¶ 18, 23; see also id. at
  ¶ 29 (The dog’s “alert could have stemmed from the two men’s
  possession of a legal amount of marijuana, but it also could have
  stemmed from the possession of an illegal amount of marijuana or
  any amount of cocaine, methamphetamine, or heroin.”).

                                    12
  are not searches under the Fourth Amendment”; (2) “[o]ur cases

  addressing sniffs as searches rest on similar assumptions that dogs

  are in effect reliable contraband-detection machines”; but (3) “the

  issue of whether this sniff was a search is not before us”); see also

  McKnight II, ¶ 36 (explaining that the supreme court in Zuniga

  acknowledged that, “with the legalization of small amounts of

  marijuana, a dog’s alert doesn’t provide a yes-or-no answer to the

  question of whether illegal narcotics are present in a vehicle”).

¶ 33   Although “the knowledge and understanding of law

  enforcement officers and their appreciation for constitutional

  intricacies are not to be judged by the standards applicable to

  lawyers,” United States v. Cardall, 773 F.2d 1128, 1133 (10th Cir.

  1985), we nonetheless “presume a ‘well trained’ law enforcement

  officer has ‘a reasonable knowledge of what the law [requires],’”

  State v. Posa, 500 P.3d 1212, 1218-19 (Kan. Ct. App. 2021) (quoting

  United States v. Leon, 468 U.S. 897, 919 n.20 (1984)); see Leon, 468

  U.S. at 919 n.20 (“The objective standard . . . requires officers to

  have a reasonable knowledge of what the law prohibits.”); Frank v.

  State, 912 So. 2d 329, 331 (Fla. Dist. Ct. App. 2005) (“The ‘good

  faith’ exception is based on an objective standard and expects


                                    13
  officers to know the law.”). To that same end, “law enforcement has

  a duty to stay abreast of changes in the law.” State v. Liebl, 886

  N.W.2d 512, 521 (Minn. Ct. App. 2016).

¶ 34   In Zuniga, the supreme court explicitly put the public and

  police on notice that, in light of Amendment 64’s passage, the basis

  for its decisions in Esparza and Mason (i.e., that a dog’s alert

  exposes only contraband) no longer existed, and that, consequently,

  the law was, at best, unsettled.

¶ 35   Indeed, because the premise of Esparza and Mason no longer

  existed after Amendment 64 became effective, the supreme court in

  McKnight II had no need to, and did not, overrule Esparza or Mason

  as wrongly decided. Cf. Davis, 564 U.S. at 232 (concluding that the

  good faith exception to the exclusionary rule may apply “when the

  police conduct a search in compliance with binding precedent that

  is later overruled”). Rather, McKnight II recognized that those cases

  were simply not applicable in light of Amendment 64. See

  McKnight II, ¶ 43.

¶ 36   In other words, the Esparza and Mason decisions did not

  address the question presented here: “whether the sniff of a dog

  trained to detect marijuana in addition to other substances is a


                                     14
  search under a state constitution in a state that has legalized

  marijuana.” McKnight II, ¶ 47. Because, at the time of the police

  action here, no binding precedent had approved the police conduct

  at issue here, we cannot say that the police acted in objectively

  reasonable reliance on such precedent. See Restrepo, ¶¶ 14-15;

  Folsom, ¶ 19.

¶ 37   Consequently, we conclude that the good faith exception does

  not apply to the fruits of the dog sniff and subsequent search.

¶ 38   McKnight II requires that a dog sniff be supported by probable

  cause, which the trial court said was lacking. On appeal, the

  People point to the circumstances that the court found satisfied the

  reasonable suspicion standard — Lopez’s nervousness, his driving

  an unregistered vehicle while on bond for a new narcotics case after

  having just been released from prison, and his claiming to be in

  Colorado Springs to do construction work despite being nicely

  dressed and accompanied by a female passenger.

¶ 39   But the People do not argue that these circumstances satisfied

  the probable cause standard. The most they argue is that “the trial

  court found this supported reasonable suspicion rather than

  probable cause. But there is room to disagree.”


                                    15
¶ 40   This tepid presentation does not an argument make, and it is

  not our job to “make or develop a party’s argument when that party

  has not endeavored to do so itself.” Beall Transp. Equip. Co. v. S.

  Pac. Transp., 64 P.3d 1193, 1196 n.2 (Or. Ct. App. 2003).

¶ 41   Because the People have failed to convince us that probable

  cause supported the dog sniff, as required by McKnight II, we

  conclude that the trial court erred in not suppressing the evidence

  found after the dog sniff.

¶ 42   If, as here, “an asserted error is of constitutional dimension,

  reversal is required unless the court is convinced that the error was

  harmless beyond a reasonable doubt.” Bartley v. People, 817 P.2d

  1029, 1034 (Colo. 1991); see McKnight II, ¶ 60. Because the

  evidence illegally discovered in the vehicle was critical to the

  prosecution, we have no trouble concluding that the court’s error in

  admitting it prejudiced Lopez, requiring a reversal of his

  convictions.

                               III.   Disposition

¶ 43   The judgment of conviction is reversed, and the matter is

  remanded for a new trial.

       JUDGE BERGER and JUDGE TOW concur.


                                       16